DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Tashiro et al (US 2018/0076977) or Son (US 2006/0268826).
(Claims 17 and 19 (Cancelled))
Claims 1, 18 and 20, Tashiro teaches a communication processing apparatus, a medium and comprising:
(a)	at least two communication terminals; (Fig. 1, TE1 and TE2);
(b)	acquiring setting information for a setting of communication between at least two communication terminals corresponding to a call destination number, with  (setting information = communication history, capability, terminal ID, priority or quality/QOS, [0060] and also communication capacity/volume in fig. 3 and 4… The info are controlled by the control devices S1 and/or S2, [0061] connection the Base Stations (BS1 and/or BS2)  make connection to TEs, [0030]); and  7PRELIMINARY AMENDMENTAttorney Docket No.: Q249369 Appln. No.: National Stage of PCT/JP2018/000361 
(c)	performing the setting of communication between the at least two communication terminals corresponding to the call destination number acquired from the telephone system in the controller and the switch device. (see previous steps).

Claims 1, 18 and 20, Son teaches a communication processing apparatus, a medium and comprising:
(a)	at least two communication terminals (Fig. 1, telephones 11, 12 and 71); 
(b)	acquiring setting information for a setting of communication between at least two communication terminals corresponding to a call destination number, (communication path setting, [0010, 0018] between either devices 11 and 12 or 11 and 71) with reference to a first storage unit that stores, in association with each other, the call destination number in the telephone system and the setting information to be set by a controller for a switch device that connects the at least two communication terminals; (Figs. 2 and 3 and [0050, 0053, 0054] for storage and communication id… and path setting information 66a and 66b determined by 65a and 65b and the path setting is controlled/perform by gateway devices 81a and 81b, [0019, 0041-0045]) and  7PRELIMINARY AMENDMENTAttorney Docket No.: Q249369 Appln. No.: National Stage of PCT/JP2018/000361 
(c)	performing the setting of communication between the at least two communication terminals corresponding to the call destination number acquired from the telephone system in the controller and the switch device, (see previous steps or [0041-0045] and fig. 5, s130).

	Claim 2. (Original) The communication processing apparatus according to claim 1, wherein the setting of communication includes a setting of communication capability to connect the at least two communication terminals.  (see ind. claims, or Son, [0039] or Tashiro, [0060]).

Claim 7. (Currently Amended) The communication processing apparatus according to claim 1, wherein said instructor acquires the call destination number from one of a telephone exchange and a virtual telephone that terminates a call from the telephone system.  (Tashiro: Fig. 1, exchanges 92, 93 and 94).
Claim 8. (Currently Amended) The communication processing apparatus according to claim 1, further comprising: a second storage unit that stores, in association with each other, a call source number in the telephone system and at least two communication terminals connected via the switch device; and 4PRELIMINARY AMENDMENTAttorney Docket No.: Q249369 Appln. No.: National Stage of PCT/JP2018/000361 a first designator The management device M1 stores various kinds of information such as communication history information indicating a communication history of each communication terminal TE and service quality definition information used for a setting of a priority for each communication terminal TE. In response to a transmission instruction given from the control device S or the base station BS, the management device M1 transmits various kinds of information such as the communication history information and the service quality definition information to the control device S and the base station BS, [0025];   Son: each terminal 11, 12 and 71 has its own storage device… while the gateways 81, 82 and MGC 61 and 62 perform the conversion and switching of path setting in fig. 1-3 and [0050]).

Claim 10. (Currently Amended) The communication processing apparatus according to claim 8, wherein a device having the call source number includes at least one of a telephone and a device having a function of determining a condition for making a call to the call destination number.  (Son: the operating condition of a VoIP conversion unit or a connection control device, [0008, 0111]).
Claim 11. (Original) The communication processing apparatus according to claim 10, further comprising a notifier that notifies the device having the call source number of (Son: notifying to said first telephone terminal system whether said packet network alone or both said packet network and said circuit switching network is used as a route through which said communication path is set, [0016, 0022, 0052] by route notification 67).
Claim 12. (Currently Amended) The communication processing apparatus according to claim 1, further comprising a determiner that determines an end of connection between the at least two communication terminals.  (Son: a first determination unit that determines whether or not said first port is operating in response to said connection request; and a first setting unit that sets said communication path through said packet network, said circuit switching network and said second port by the use of said gateway device when said first determination unit determines that said first port is not operating, [0018]).
Claim 13. (Currently Amended) The communication processing apparatus according to claim 1, wherein the setting of communication is changed by a setting of communication for the controller instructed by said instructor after connection between the at least two communication terminals.  (Son: Path setting is changed from communication between terminals 11 and 12 to communication between terminals 11 and 71). 
Claim 14. (Currently Amended) The communication processing apparatus according to claim 1, wherein the setting of communication is performed by the (Tashiro: setting information is perform before enabling communication between the communication terminals TE, [0027]).
Claim 15. (Currently Amended) The communication processing apparatus according to claim 1, wherein the at least two communication terminals are terminals that participate in a television conference.  (see claim 16).
Claims16. (Original) The communication processing apparatus according to claim 15, wherein said instructor instructs the controller to perform the setting of communication with reference to connection information from a control unit that controls a television conference in which at least three communication terminals participate at different locations.  (Tashiro: Fig. 1, multiples TE1, TE2…. Ten, [0024]; Son: Fig. 1: terminals 11, 12 and 71).
 			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Garbin et al (US 2016/0261532).

21. (New) The communication processing apparatus according to claim 2, wherein the communication capability includes a confidentiality of communication between the at least two communication terminals.
Tashiro teaches priority, but “confidentiality” feature.
Garbin teaches “confidentiality” feature in fig. 4.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Garbin into the teaching of Tashiro for the purpose of enhancing safety and privacy of a communication.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Garbin and further in view of Toyoda (US 2012/0322382).
Claim 4. (Original) The communication processing apparatus according to claim 3, wherein the priority includes at least one of a communication capacity, a communication speed and a communication quality. 
Tashiro teaches communication capacity (Fig. 1 including TE1, TE2… TEn as well volume shown in Figs. 3 and 4) and communication quality, (service quality, [0025-0027], but “a communication speed”.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Toyoda into the teaching of Tashiro for the purpose of setting appropriate speed for greater quality service.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro or Son in view of Masurekar (US 2017/0317969).
Claims 5-6. (Currently Amended) The communication processing apparatus according to claim 1, wherein the setting of communication includes switching of logical networks that connect the at least two communication terminals; wherein the switching of the logical networks is switching by assigning one of the logical networks to information outlets connected to the at least two communication terminals.  
	Tashiro and Son teach setting of communication with network that connect at least two terminals, but they do not teach the logical network.
	Masurekar teaches the dynamic host configuration protocol (DHCP) providing services to different nodes that belong to different logical networks, i.e., assigning IP address, domain name, to node, [0002] and identifying particular logical switch that has requested the service, [0004] and provide traffic connection to the logical network, [0005-0007].



					Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        
PHUNG-HOANG JOSEPH NGUYEN
Primary Examiner
Art Unit 2651